Case 1:19-cv-10203-IT Document 12-1 Filed 04/01/19 Page EXHIBIT

COHEN |:

Attorneys Los Angeles Office

Jeffrey A. Cohen 10990 Wilshire Blvd., Suite 1025

Michael S, Hanna Los Angeles, CA 90024
Telephone: (310) 469-9600

Of Counsel Facsimlle: (310) 469-9610

}. Erie Kirkland

Bennet G, Kelley South bay Office

2321 Rosecrans Ave., Suite 3225
El Segundo, CA 91423
Telephone: (310) 906-1900
Facsimile: (310) 906-1901

July 3, 2018

The Boston Book Festival Via Overnight Mail &
32R Essex Street, Suite 5 Email to info@bostonbookfest.org
Cambridge, MA 02139

Re: Dawn Dorland Copyright Claim
Our Client: | Dawn Dorland
Our File no.: 7277.001

SETTLEMENT COMMUNICATION FRE RULE 408; CRE §§1152, 1154
To the Boston Book Festival:

Please be advised that this office is copyright counsel for Dawn Dorland with respect to
her copyrighted work ‘‘Dorland kidney chain final recipient Work July 2, 2015” (hereinafter, the
“Work”). Please direct any communications concerning this matter to this office.

We have reviewed various communications between our client and members of your staff,
Norah Piehl and Raquel Hitt, regarding the Boston Book Festival (“BBF”) decision to publish a
short story authored by Sonya Larson entitled “The Kindest” as part of the 10" annual festival, to
be featured in the festival’s One City One Story (“1C1S”) section. BBF has previously been placed
on notice by our client that this short story contains the Work in whole or in part. We are informed
that prior to the involvement of this office, our client attempted to amicably resolve this matter by
requesting that BBF include an acknowledgment of the Work in the “The Kindest”. We understand
that her proposal was flatly, if not somewhat dismissively and rudely rejected without fully
considering the rights of our client or the potential liability of BBF. By this letter we hope to
resolve this matter with you, but in the event that is not possible, you may rest assured that we will
protect our client’s rights,

BBF has already admitted infringement of the Work by Ms. Larson and potentially either
direct or contributory infringement by BBF. We do not have the benefit of having reviewed any
purported revision to “The Kindest” to determine whether any infringement remains, however, the
duplication in some instances, and striking similarity in others, between the Work and The Kindest,
is so particularly egregious that it is our opinion that any decision to publish The Kindest would
necessarily infringe our client’s rights. As such, please accept this correspondence as a formal

TRANSACTIONS AND LITIGATION
| BUSINESS | CORPORATE | INTERNET & TECHNOLOGY | INTELLECTUAL PROPERTY | DATA BREACH | NEW MEDIA |

    

  
Case 1:19-cv-10203-IT Document 12-1 Filed 04/01/19 Page 2 of 2

The Boston Book Festival
July 3, 2018
Page 2 of 2

demand that you cease and desist of and from any further printing, copying, distribution, or
other activities related to “The Kindest” until such time as this matter has been resolved.
Any failure to acknowledge the rights of our client or failure to cooperate with this office towards
finding an amicable resolution will require further formal action to protect our client’s rights. We
and our client remain hopeful that BBF is more reasonable than its previous response to our client
would make it seem, Do not test our resolve in this regard, nor our willingness to reach an
appropriate resolution.

In order to further evaluate this matter, we ask that you provide this office with an advance
copy of the purportedly revised “non-infringing” version of “The Kindest”. We are willing to
consider a stipulated protective order or stipulation of non-disclosure in this regard if you believe
that would be helpful, and we ask that you provide the advance copy within ten (10) days of the
date of this letter. Further, we will take your failure to provide such a copy as an admission that no
such change or that only a de minimis change has been made, such that the revised version
continues to violate the rights of our client. As such, we would be left with no alternative but to
proceed accordingly to prevent intended publication and otherwise protect our client’s rights. Be
further advised that such action, if necessary, would no longer be for attribution, but will demand
the full measure of penalties for statutory copyright infringement under 17 U.S.C. § 504(c), which
as you likely are aware, could be as high as $150,000 under facts such as those presented herein
wherein BBF has admitted infringement and willfully proceeds in complete and intentional
disregard of our client’s rights despite such advance knowledge of infringement. The shortness,
and quite frankly the rudeness of your prior response to our client will not be considered favorably
by the court.

Again, the purpose of this correspondence is to confirm your admission of infringement
and likely liability as a result thereof. However, our purpose is also to genuinely provide BBF the
opportunity to correct this situation, and this office remains open to legitimate discussions in this
regard. Nothing contained herein or not contained herein should be taken as a waiver of any rights
of our client, all of which are hereby expressly reserved.

Very truly yours,

 

JAC/
L-BBF 20180628 .5(JAC)
